Title: From James Madison to Thomas Jefferson, 22 January 1785
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Richmond Jany. 22 1785.
I have remained here since the adjournment of the Assembly cheifly with a view of gaining from the Office of the Attorney some insight into the juridical course of practice. This has given me an opportunity of forwarding you 6 copies of the revisal with a few of the late Newspapers under the cover which incloses this. They will go in a vessel belonging to Mr. Alexander the Gentleman who resides in this State as Tobo. Agent for the Farmers Genl. He assures me that due care shall be taken of them.…
